Citation Nr: 0403403	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel













INTRODUCTION

The veteran had active military service from April 1979 to 
April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), denying the veteran an increased 
evaluation for his service-connected glaucoma.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

A review of the claims file shows that the veteran was 
provided VA examinations in November 2001.  The Board 
observes that the examiner indicated that, in connection with 
the examination, field vision testing of the veteran's eyes 
was conducted.  Unfortunately, the related charts were not 
made part of the report of examination as required by 38 
C.F.R. § 4.76 (2003).  The examiner also indicated that the 
claims file was not made available to him for review in 
connection with the examination.  The Board finds that a 
current examination is warranted in this case.  

In July 2002 the RO asked the veteran to indicate who was 
presenting him the Paralyzed Veterans Of America or the 
Disabled American Veterans. In August 2002 the Paralyzed 
Veterans Of America indicated that the organization was no 
longer representing the veteran.  However, no response was 
received from the veteran regarding the Disabled American 
Veterans and a power of attorney form has not been completed.


Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied in connection with 
the veteran's current claim.  38 U.S.C.A. 
§§ 5102, 5103,and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain any 
VA and private medical records regarding 
treatment for the glaucoma from November 
2001 to the present.  

T	he RO should also furnish the 
veteran a VA Form 21-22 and inform him if 
he desires representation, to include by 
the Disabled American Veterans, to 
complete the form and return it to the 
RO.

3.  The RO should contact the VA Medical 
facility and request that they located 
the reports of the field of vision 
testing done during the November 2001 VA 
examination and associate the report with 
claims folder.  

4.  Thereafter, a VA ophthalmology 
examination to determine the nature and 
severity of the bilateral glaucoma should 
be conducted.  The claims folder is to be 
made available to the examiner prior to 
the examination.  

In addition to test of visual acuity, the 
examination must include he visual 
fielding testing, to include a report of 
contraction of visual fields at the 
following eight meridians in each of the 
veteran's eyes: temporally, down 
temporally, down, down nasally, nasally, 
up nasally, up, and up temporally.  The 
examiner should then compute the average 
concentric contraction of visual field 
for each of the veteran's eyes.  Such 
information, when obtained, should be 
made a part of the veteran's claims 
folder. 38 C.F.R. §§ 4.76, 4.76(a).

5.  Following the above, the RO should 
ensure that all requested information has 
been provided particularly with regards 
to 38 C.F.R. §§ 4.76, 4.76(a).  If not, 
the report should be returned to the 
examiner for appropriate corrective 
action.  

6.  Thereafter, the RO should 
readjudicate the claim. developed for 
appellate consideration.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate outcome of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




